DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on06/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “outer portion coupled to a mounting surface” as recited in claim 12 and similar limitation in claim 4 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “the second CTE of the intermediate plate is between the first CTE of the mounting surface and the third CTE of the ferrite core” as recited in lines 7-8. Specifically, it’s not clear if the intermediate plate is physically between the mounting surface and the ferrite core, or if the second coefficient of thermal expansion unit is between the first coefficient of thermal expansion unit and the third coefficient of thermal expansion unit. Similar clarification should be made in claims 12 and 19. It’s not also clear if “mounting surface” as claimed in line 2 refers to a surface of a structure or a structure itself. Similar clarification needs to be made in claims 12 and 19.
Regarding claim 6, Applicant should clarify what’s intended by “a helical orientation relative to the center portion” as recited in lines 1-2. Specifically, it’s not clear how the arms form helical from the center portion. For examination purpose, the limitation in question is interpreted as the arms extending in outward direction from the center portion. 
Regarding claim 11, it’s not clear what’s intended by “thermal expansion of the mounting surface imparts a total mechanical force to the intermediate plate and the ferrite core, and wherein the intermediate plate imparts a portion of the total mechanical force to the ferrite core.” The examiner does not know how to interpret the limitation in question. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luzinski et al. (U.S. PG. Pub. No. 2021/0020348 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Luzinski et al., hereinafter referred to as “Luzinski,” teaches a device 100 (annotated FIG. 2)  comprising: 
a mounting surface 105 comprising a first material having a first coefficient of thermal expansion (CTE) (para. [0095]);
an intermediate plate 103 coupled to the mounting surface and comprising a second material having a second CTE (para. [0094]); and 
a ferrite core 102b coupled to the intermediate plate and comprising a third material having a third CTE, wherein the second CTE of the intermediate plate is between the first CTE of the mounting surface and the third CTE of the ferrite core (para. [0091]).

    PNG
    media_image1.png
    479
    530
    media_image1.png
    Greyscale

With respect to claim 2, Luzinski teaches the device of claim 1, wherein the ferrite core is centered on the intermediate plate (para. [0091]).
With respect to claim 3, Luzinski teaches the device of claim 1, wherein, at a first thermal state of the device, the ferrite core is centered on the intermediate plate, and wherein, at a second thermal state of the device that is different from the first thermal state, the ferrite core remains centered on the intermediate plate (para. [0091]).
With respect to claim 4, Luzinski teaches the device of claim 1, wherein the intermediate plate comprises a center portion 103b and an outer portion 103a, wherein the ferrite core is mounted to the intermediate plate on the center portion, and wherein the intermediate plate is mounted to the mounting surface via the outer portion (paras. [0091] and [0095]).
With respect to claims 5, and 13, Luzinski teaches the device of claim 4, and the intermediate plate of claim 12, respectively, wherein the outer portion comprises a plurality of arms 103c extending from the center portion, and wherein each arm is coupled to a respective mounting point 105a on the mounting surface (paras. [0091] and [0095]).
With respect to claims 6, and 14, best understood in view of 35 USC 112(b) rejection, Luzinski teaches the device of claim 5, and the intermediate plate of claim 13, respectively,  wherein the arms are configured in a helical orientation relative to the center portion (paras. [0091] and [0095]).
With respect to claims 7, and 15, Luzinski teaches the device of claim 6, and the intermediate plate of claim 14, respectively, wherein the center portion is suspended above the mounting surface by the arms.
With respect to claim 11, best understood in view of 35 USC 112(b) rejection, Luzinski teaches the device of claim 1, wherein thermal expansion of the mounting surface imparts a total mechanical force to the intermediate plate and the ferrite core, and wherein the intermediate plate imparts a portion of the total mechanical force to the ferrite core (paras. [0091] and [0095]).
With respect to claim 12, best understood in view of 35 USC 112(b) rejection, Luzinski teaches an intermediate plate 103 (annotated FIG. 2) comprising: 
an outer portion 103a coupled to a mounting surface 105, wherein the mounting surface comprises a first material having a first coefficient of thermal expansion (CTE) (para. [0095]); and 
a center portion 103b coupled to a ferrite core 102b, wherein the outer portion and the center portion each comprise a second material having a second CTE (para. [0094]), 
wherein the ferrite core comprises a third material having a third CTE, and wherein the second CTE of the intermediate plate is between the first CTE of the mounting surface and the third CTE of the ferrite core (para. [0091]).
With respect to claim 19, best understood in view of 35 USC 112(b) rejection, Luzinski teaches a method comprising: 
coupling an intermediate plate 103 (annotated FIG. 2) to a mounting surface 105, wherein the mounting surface comprises a first material having a first coefficient of thermal expansion (CTE) (para. [0095]), and wherein the intermediate plate comprises a second material having a second CTE (para. [0094]); and 
mounting a ferrite core 102b on the intermediate plate, wherein the ferrite core comprises a third material having a third CTE, and wherein the second CTE of the intermediate plate is between the first CTE of the mounting surface and the third CTE of the ferrite core (para. [0091]).
With respect to claim 20, Luzinski teaches the method of claim 19, wherein the intermediate plate comprises an outer portion 103a and a center portion 103b, wherein coupling the intermediate plate to a mounting surface comprises coupling the outer portion to the mounting surface, and wherein mounting the ferrite core on the intermediate plate comprises mounting the ferrite core on the center portion of the intermediate plate (paras. [0091] and [0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luzinski, as applied to claims 1 and 12 above, in view of Furiya et al. (U.S. PG. Pub. No. 2019/0006094 A1) and Ha et al. (U.S. PG. Pub. No. 2019/0371515 A1).
With respect to claims 8, and 16, Luzinski teaches the device of claim 1, and the intermediate plate of claim 12, respectively, wherein the third material comprises a ceramic material (para. [0090]). Luzinski does not expressly teach the first material comprises aluminum, wherein the second material comprises stainless steel.
Furiya et al., hereinafter referred to as “Furiya,” teaches a device or an intermediate plate (FIG. 3), wherein the first material [of the mounting surface 50] comprises aluminum (para. [0045]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the aluminum material for the mounting surface as taught by Furiya to the device or the intermediate plate of Luzinski to provide the required durability and or mechanical strength	.
Ha et al., hereinafter referred to as “Ha,” teaches a device or an intermediate plate (FIG. 13), wherein the second material [of the intermediate plate 330] comprises stainless steel (para. [0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stainless steel material as taught by Ha to the device or the intermediate plate of Luzinski to provide the required durability and or mechanical strength with proper shielding (para. [0110]).

With respect to claims 9, and 17, Luzinski teaches the device of claim 1 and the intermediate plate of claim 12, respectively, wherein the third CTE is between 10 and 14 10−6/°C (para. [0090]). The present invention and Luzinski teaches the ferrite core being made of ceramic material. Therefore, the ceramic ferrite core of Luzinski would have “the third CTE is between 10 and 14 10−6/°C” as claimed. Luzinski does not expressly teach the first CTE is between 21 and 25 10−6/°C, wherein the second CTE is between 15 and 19 10−6/°C.
Furiya et al., hereinafter referred to as “Furiya,” teaches a device or an intermediate plate (FIG. 3), wherein the first material [of the mounting surface 50] comprises aluminum (para. [0045]). The present invention also discloses the first material comprises aluminum. Therefore, the aluminum would have the CTE between 21 and 25 10−6/°C. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the aluminum material for the mounting surface as taught by Furiya to the device or the intermediate plate of Luzinski to provide the required durability and or mechanical strength	.
Ha teaches a device or an intermediate plate (FIG. 13), wherein the second material [of the intermediate plate 330] comprises stainless steel (para. [0110]). Therefore, the stainless steel of Ha would have the second CTE is between 15 and 19 10−6/°C. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stainless steel material as taught by Ha to the device or the intermediate plate of Luzinski to provide the required durability and or mechanical strength with proper shielding (para. [0110]).
With respect to claims 10, and 18, Luzinski teaches the device of claim 1 and the intermediate plate of claim 12. Luzinski does not expressly teach the second CTE is within ±3 10−6/°C of an average CTE of the first CTE and the third CTE.
However, as stated in the rejection of claims 9 and 17, Luzinski, Furiya, and Ha teaches the materials as the present invention. Therefore, the combination of Furiya and Ha to the device or intermediate plate of Luzinski would result in “the second CTE is within ±3 10−6/°C of an average CTE of the first CTE and the third CTE” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the materials as taught by Furiya and Ha to the device or the intermediate plate of Luzinski to provide the required durability and or mechanical strength with proper shielding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837